Citation Nr: 0504821	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-16 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel

INTRODUCTION

The veteran had active service during the Vietnam and Gulf 
War Eras.

This appeal arises from a November 2002 rating decision of 
the Wichita, Kansas Regional Office (RO), which granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective from the date of the veteran's claim on 
February 15, 2001. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on February 15, 2001 to the 
present time, the veteran's service connected PTSD is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent schedular 
evaluation for PTSD, effective from the February 15, 2001 
date of claim, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background 

On VA psychiatric examination in October 2001, the veteran 
complained of flashbacks, but from the way he described these 
episodes, the examiner felt they were probably intrusive 
thoughts that lasted up to 30 minutes.  He reported having 
nightmares twice a week.  He had difficulty sleeping and 
suffered from insomnia several times per week.  These 
symptoms had not gone away for the last several years, but he 
had been able to work two jobs.  The veteran started 
receiving VA mental health care treatment in April 2001.  The 
veteran obtained a registered nurse degree in 1975.  He 
worked at St. Francis Hospital from 1975 to 1988 and at 
Wesley Medical Center from 1988 to the present.  He also 
worked a second job at a surgical center.  The veteran had 
been married to the same woman for more than 30 years.  He 
reported getting along with his children but that he had 
problems communicating with his spouse.  He only had a few 
friends.  He had no psychiatric hospitalizations.  The 
veteran had never attempted suicide but he related having 
some suicidal ideation since his wife had developed breast 
cancer. The veteran had been able to obtain an education and 
work consistently since discharge.  He had five children.  
His social relationships and leisure pursuits had diminished 
over the years.  

On evaluation, the veteran was well groomed.  He was 
ambivalent to friendly.  Eye contact was good.  Psychomotor 
acitivity was normal.  Mood was depressed; affect was 
irritable.  Speech was clear and coherent.  Thoughts were 
logical and goal directed.  There was no evidence of any 
hallucinations or delusions.  He was alert and oriented times 
four.  Concentration and memory were adequate.  Intrusive 
thoughts would interfere with his concentration.  Insight was 
limited and judgment was fair.  Current suicidal or homicidal 
ideation was denied.  The veteran had no problems with 
personal hygiene.  Short and long term memory seemed to be 
adequate.  There was no obsessive or ritualistic behavior.  
No impaired impulse control was reported.  The veteran slept 
an average of two hours a night; intrusive thoughts and 
nightmares tended to keep him awake.  He had episodes of 
angry outbursts at home and at work.  

Chronic PTSD was diagnosed.  A Global Assessment of 
Functioning (GAF) score of 55 was assessed.  He suffered from 
frequent moderate depression, insomnia, fatigue, intrusive 
thoughts and memories, clear signs of tension, he had few 
friends and had conflicts with his family, and at times he 
found his job so stressful that it was difficult to cope.  

A March 2003 statement from Elaine Tripi, Ph.D. shows that 
the veteran had worked at Wesley Medical Center as an 
operating room nurse since 1988.  He also worked a second job 
from 15 to 20 hours a week.  Most weeks, he worked 55 to 70 
hours and his work would be considered to be heavy skilled.  
The veteran had difficulty sleeping due to dreams or 
nightmares of Vietnam.  He suffered from night sweats and had 
daily intrusive thoughts.  He had felt emotionally numb since 
service.  His marital relationship was marginal.  He had a 
sense of doom and was pessimistic about the future.  He 
suffered from irritability and anger.  He had had many verbal 
conflicts at work.  He had started to have more difficulty at 
work.  He was hypervivilant, was over protective and 
exhibited an exaggerated startle response.  Symptoms included 
difficulty concentrating, anxiety with panic attacks, short 
term memory loss, intrusive thoughts, insomnia, feelings of 
anger, withdrawal and isolation, and bouts of depression.  
The diagnosis was PTSD and a GAF score of 45 was assessed.  
He also suffered from survivor guilt.

A November 2003 employee counseling report shows that the 
veteran had received a verbal warning due to a complaint 
concerning rude and unprofessional behavior toward a nurse.  
There had been other complaints from surgeons about the 
veteran's professional manner.

A January 2004 statement from a 15 year co-worker indicates 
that the veteran's personality had changed in the last six to 
seven years.  He had little or no tolerance of those around 
him.  He did not socialize with co-workers and he would start 
fights.  

Of record are numerous VA mental health care (MHC) treatment 
notations from 2001 to early 2004 that show ongoing group 
therapy and the administration of medications for chronic 
severe PTSD.  GAF scores from 2001 ranged from 60 to 62; from 
September 2002, a GAF score of 58 was generally assessed; and 
from July 2003 to early 2004, GAF scores of 55 were assigned.  

The veteran testified in November 2004 that he had been 
married for 33 years and that he had five children; that 
there had never been any domestic violence in his home; that 
he was employed as a operating room nurse; that he had two 
verbal confrontations at work; that he had never been sent 
home from work due to his anger; that both work reprimands 
had been verbal; that he had missed work when he had been 
without sleep; that he patrolled his house at night; that he 
received weekly group therapy and he was on medications; that 
he had never been hospitalized for PTSD; that his personal 
hygiene was good; that no concessions had been made for him 
at work due to his PTSD; that he had never been fired from a 
job due to his PTSD; that he had no real social life; and 
that he had some difficulty with memory loss at work.


Analysis

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2004). 

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

Although not all of the symptoms for a 50 percent evaluation 
as enumerated under DC 9411 are present in the veteran's 
case, the Board finds that the evidence of record more nearly 
approximates the criteria necessary for the assignment of a 
50 percent evaluation for the veteran's service connected 
PTSD.  There is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as a flattened affect and panic attacks, some 
impairment of short term memory, and disturbance of 
motivation and mood. 

On the other hand, the Board finds that the veteran does not 
meet the criteria for the next higher rating of 70 percent 
disabling.  The record does not show evidence of deficiencies 
in most areas such as work, family relations, judgment, 
thinking or mood.  To the contrary, the veteran has been 
married to the same woman for 33 years.  He testified that 
their relation is somewhat impaired, however, they continue 
to live together and raise their two remaining children who 
are at home.  The three older children are out of the house.  
The veteran testified that he had good relationships with 
some of his kids and less positive relationships with some 
others.  He stressed that there had never been any domestic 
violence with his spouse or his children.  

Following separation from service, the veteran completed a 
course of study as a nurse in 1975 and he has been 
successfully employed as an operating nurse since 1988 at 
Wesley Medical Center.  His employment has been characterized 
by Dr. Tripi as being "heavy skilled."  Moreover, he has a 
second job with a surgical center and he works, on average, 
55 to 70 hours per week.  

On the down side, the veteran has reported experiencing 
increased difficulty at work in recent years.  A January 2004 
co-worker statement indicates that the veteran's personality 
had changed in recent years as he had shown little tolerance 
of others.  The veteran's difficulties at work are further 
documented by the November 2003 counseling report which shows 
that he had received a verbal warning due to unprofessional 
behavior.  

Nonetheless, the veteran has been able to successfully 
maintain two jobs while working 55 to 70 hours a week.  
Importantly, his employment as an operating room nurse has 
been classified as demanding by Dr. Tripi.  Despite the 
stressful nature of his employment, he testified in November 
2004 that he had never been sent home from work due to his 
anger.  He also stated that not many people at work were even 
aware of the fact that he had PTSD and that no work 
accommodations had been made for him due to his PTSD.  In 
fact, the veteran testified that he had never been fired due 
to his PTSD symptoms.  In short, although the veteran has 
experienced greater difficulty recently at work and at home, 
he still has been able to adapt to stressful circumstances at 
work and at home.  Indeed, he remains married, he continues 
to parent two children at home, and he maintains sufficiently 
adequate relationships with co-workers to continue working 
two demanding jobs.  

Diagnostic Code (DC) 9411 lists a number of symptoms that are 
indicative of an individual who exhibits social and 
industrial impairment at the 70 percent level.  There is no 
evidence that the veteran manifests all of these symptoms and 
the evidence shows that some of the symptoms that are 
manifest are present to a limited degree.  On examination in 
October 2001, the veteran reported having some suicidal 
ideation that was related to his wife's sickness.  He had 
never attempted suicide.  Current suicidal or homicidal 
ideation was denied.  

Although he has reported patrolling his house at night, other 
forms of obsessive or ritualistic behavior have been denied.  
There is no evidence that obsessive or ritualistic behavior 
interferes with the veteran's routine activities.  

There is no evidence in the medical record that the veteran's 
speech is intermittently illogical, obscure or irrelevant.  
In October 2001, for example, his speech was clear and 
coherent.  

The veteran suffers from panic attacks and depression.  Dr. 
Tripi noted that the veteran suffers from bouts of 
depression.  Significantly, however, the record does not show 
that the veteran suffers from near-continuous panic or 
depression which affects his ability to function 
independently, appropriately, or effectively.  Once again, 
much to the contrary, the veteran continues to function at 
work and at home as he maintains a rigorous work schedule and 
lives with his wife and two of his children.  

In October 2001, the veteran reported having episodes of 
angry outbursts at home and at work.  Dr. Tripi indicated 
that the veteran suffered from irritability and anger and 
that he had many verbal conflicts at work.  He testified that 
he had had two verbal confrontations at work.  There is no 
evidence of periods of violence.  See November 2004 
transcript.  Thus, there is clear evidence of ongoing 
problems with impaired impulse control and unprovoked 
irritability, but not to the point of jeopardizing his 
employment or family life.  

It has not been contended or shown that the veteran suffers 
from spatial disorientation.  Nor has it been contended or 
shown that the veteran suffers from neglect of his personal 
appearance and hygiene.  He was well groomed on examination 
in October 2001 and he testified in November 2004 that he 
maintains his personal appearance.  

A GAF score of 55 was assigned on VA examination in October 
2001.  A score of 55 shows the presence of moderate symptoms 
(e.g. flat affect, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g. few 
friends, conflicts with peers or co-workers).  VA MHC 
notations reflect a range of GAF scores from 62 in 2001 to 55 
by late 2003 and early 2004.  These GAF scores will be 
accorded significant probative value as they are in accord 
with the totality of the facts in this case.   The VA 
examination report, MHC notations, the veteran's testimony, 
and his written statements all demonstrate an individual who 
suffers from a moderate level of PTSD symptoms as 
corroborated by the GAF scores in the 55 range.   

Dr. Tripi, conversely, has provided the only GAF score (45) 
which would suggest a higher level of impairment.  A score of 
45 denotes the presence of serious symptoms or any serious 
impairment in social or occupational functioning such as 
having no friends or being unable to hold a job.  It is 
clear, based on the above-discussed evidence regarding the 
veteran's social and industrial adaptability, that the one 
GAF score of 45 fails to accurately reflect the level of 
disability as experienced by the veteran.  The uncontroverted 
evidence shows that the veteran maintains his family life and 
a demanding employment routine; thus, the evidence 
underscores moderate not severe impairment due to PTSD 
symptoms, and supports a 50 percent not a 70 percent 
disability evaluation.  Accordingly, the Board finds that the 
evidence supports the assignment of a 50 percent evaluation, 
but no more, from the date of the claim on February 15, 2001.  
As this determination encompasses the entire period of time 
under adjudication, additional inquiry under Fenderson is not 
indicated.  

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2004).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A 70 percent rating is assignable 
when symptoms of a mental disorder cause occupational and 
social impairment with deficiencies in most areas, but the 
medical evidence does not show the presence of deficiencies 
in most areas in this case (see above).  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record shows that the veteran has not been 
hospitalized nor has his psychiatric disability resulted in 
marked interference with employment.  There is no evidence 
that the impairment resulting from PTSD disorder warrants 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by this new 50 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board notes that on December 22, 2003, VA's Office of 
General Counsel issued a precedential opinion which held that 
if, in response to a notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.   

In this case, the veteran filed a notice of disagreement 
requesting a higher initial rating for the service connected 
PTSD following the issuance of the November 2002 rating 
decision that granted entitlement to service connection for 
PTSD.  The claim for a higher initial rating is properly 
construed as a "downstream" element or claim stemming from 
the initial claim for service connection benefits.  As the RO 
provided section 5103(a) notice relative to the initial claim 
for service connection benefits (see May 2001 RO letter), the 
holding in VAOPGCPREC 8-2003 applies in this case. 

VA still has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO effectively developed the evidence underpinning 
the veteran's claim by obtaining all available evidence from 
both private and VA medical sources to include voluminous 
mental health care treatment notations.  The veteran has been 
afforded a VA psychiatric examination and a private 
psychology examination report is of record.  An employment 
counseling document and a statement from a co-worker have 
been obtained.  Moreover, the veteran presented testimony at 
a November 2004 videoconference hearing.  Therefore, the 
Board 


finds that further development is not necessary because there 
exists sufficient medical evidence to decide this claim.


ORDER

From February 15, 2001, entitlement to a 50 percent rating 
for the service connected PTSD is granted, subject to the law 
and regulations governing the award of monetary benefits.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



=\Department of Veterans Affairs


